DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 

Applicant amended claim 1 (and, similarly claims 11 and 17) to further recite “…the recessed portion of the tool collar comprises at least one pocket integrally located within the tool collar…”. Examiner notes that the keyword “integrally” is broad in nature in light of the instant application’s specification. The argument relies on far too narrow of a definition for such a term, and to require it be read that way would be improperly importing limitations from the instant application’s specification into the In re Kohno, 55 CCPA 998, 391 F.2d 959, 157 USPQ 275 (CCPA 1968). With that being said, Examiner will give its broadest reasonable interpretation and will assume for the pocket to be “integral” via assembly to allow for the downhole tool to operate and act in a specific manner. 

Examiner believes incorporating meaningful language (i.e. structural and/or functional) would benefit in advancing prosecution, as there are at least clear structural differences between the instant application’s specification and the prior art(s) used herein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0145245 A1 (i.e. Treviranus et al.) in view of US Publication 2015/0300098 A1 (i.e. Logan et al.).

In regards to claim 1, Treviranus discloses: A downhole tool (as shown in at least figures 1-4) comprising: 
(as shown in at least figures 2-4) with a recessed portion comprising a component segment and a threaded segment (as shown in at least figure 4 comprising at least 49/57 and end proximate to 54, respectively), wherein the recessed portion of the tool collar comprises at least one pocket (pocket radially adjacent to at least 57, as shown in at least figure 4) integrally located within the tool collar (Examiner notes that the keyword “integrally” is broad in nature in light of the instant application’s specification; Examiner will give its broadest reasonable interpretation and will assume for the pocket to be “integral” via assembly to allow for the downhole tool to operate and act in a specific manner) configured to accept a component module (at least 110, 111, and/or 120 as shown in at least figures 3-4), the at least one pocket being positioned within the component segment of the recessed portion of the tool collar (as shown in at least figure 4);
	the tool collar with an unrecessed portion comprising a shoulder (at least 58) proximate to the recessed portion of the tool collar (as shown in at least figure 4); 
	a pressure sleeve (at least 134) covering the recessed portion and the at least one pocket of the downhole tool (as shown in at least figure 2 & 4), the pressure sleeve being positioned between the shoulder of the unrecessed portion of the tool collar and the threaded segment of the recessed portion of the tool collar (as shown in at least figure 2 & 4), the pressure sleeve being removable to access the component module within the at least one pocket of the recessed portion of the tool collar (at least abstract and paragraphs [0019, 0022-0036] introduces to hold at least 134 in place between the various downhole tool elements, which indicates that at least 134 has the capability of being removed from the downhole apparatus; furthermore, Examiner notes that since the apparatus comprising the various downhole tool elements is known to be assembled, it would also be known for the assembled downhole tool apparatus to be disassembled, if needs be); 
	a threaded component (at least 21) mated to the threaded segment (as shown in at least figure 4) and configured to compress the pressure sleeve toward the shoulder of the unrecessed portion of the tool collar (at least paragraphs [0011-0020], introduces “…a protective cover or sleeve 134 may be installed over first and second shell members 44 and 46. Sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21”); and
	However, Treviranus appears to be silent in regards to: a first spacer ring being positioned between the threaded component and the pressure sleeve, the first spacer ring being compressed toward the pressure sleeve by the threaded component to secure the pressure sleeve along the tool collar.
	The teachings of Logan introduce an analogous electronic downhole tool for purposes of at least sensing, in which a plurality of elements are used therein to hold the various critical elements forming the downhole electronic sub (as shown in at least figures 2-6). Logan discloses: a first spacer ring (comprising at least 60, 73) being positioned between the threaded component (of at least 34, as disclosed in at least paragraphs [0032-0033, 0036, 0092]) and the pressure sleeve (at least 32; as shown in at least figures 2 & 4-5), the first spacer ring being compressed toward the pressure sleeve by the threaded component to secure the pressure sleeve along the tool collar (at least 30; at least paragraphs [0065-0083] introduces the compression of the downhole apparatus elements to one another to allow for securing the elements once assembled and prevent rotation of the sub-elements therebetween).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus to include the teachings of Logan, by modifying the coupling of downhole tool elements comprising at least a threaded component and pressure sleeve taught by Treviranus to include for a spacer ring positionable therebetween taught by Logan to allow for drilling wells for recovering hydrocarbons (at least paragraph [0002]). Furthermore, doing so, allows for adding additional features, such as, but not limited to, a mechanism for locking the rotatable coupling at a desired angle to permit or prevent rotation within the wellbore during downhole operations (at least abstract).

In regards to claim 2, Logan further discloses: a torque sleeve (comprising at least 60, 73) positionable between the threaded component and the pressure sleeve (as shown in at least figures 2 & 4-5).

In regards to claim 3, Logan further discloses: wherein the torque sleeve comprises an anti-rotation mechanism configured to prevent rotation of the torque sleeve about the recessed portion (at least paragraphs [0070-0072] introduces teeth 62 and teeth 67 are dimensioned to interface to prevent relative rotation of female part 32 and ring 60 when they are engaged with one another).

In regards to claim 4, Logan further discloses: a second spacer ring (at least 81) positioned between the shoulder of the unrecessed portion and the pressure sleeve (as shown in at least figures 2 & 4-5).

In regards to claim 5, Logan further discloses: wherein the recessed portion comprises a second threaded connection (at least paragraphs [0032-0036, 0088, 0092] and figures 2 & 4-5 introduces threaded connections of at least 32).

In regards to claim 6, Treviranus further discloses: wherein the recessed portion comprises a second threaded connection (as shown in at least figures 2-4). Logan further discloses: wherein the recessed portion comprises a second threaded connection (at least paragraphs [0032-0036, 0088, 0092] and figures 2 & 4-5 introduces threaded connections of at least 32).
	However, Treviranus in view of Logan appears to be silent in regards to: wherein the threaded segment is tapered.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with disclosed modification.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus in view of Logan to include for the threaded 

In regards to claim 9, Treviranus further discloses: wherein the component module includes at least one of a printed circuit boards (PCB), a sensor, or a power system (at least paragraphs [0001 & 0010-0011] introduces the system 4 may also include a control system 12 that may monitor and/or activate one or more resource exploration and recovery operations; removable modular control assembly 38 supports pre-wired, pre-tested and/or pre-calibrated control module(s) that may be employed to control tools, communicate data to and from first system 4 as well as other functions).

In regards to claim 10, Treviranus further discloses: a sleeve that circumferentially surrounds at least a portion of the recessed portion (as shown in at least figure 2-4).

In regards to claim 11, Treviranus discloses: A tool collar (as shown in at least figures 2-4) comprising: 
	a recessed portion comprising a component segment and a threaded segment (as shown in at least figure 4 comprising at least 49/57 and end proximate to 54, respectively), wherein the component segment comprises at least one pocket (pocket radially adjacent at least 57, as shown in at least figure 4) configured to accept a downhole component module (at least 110, 111, and/or 120 as shown in at least figures 3-4), the at least one pocket being positioned integrally within the component segment of the recessed portion of the tool collar (as shown in at least figure 4; Examiner notes that the keyword “integrally” is broad in nature in light of the instant application’s specification; Examiner notes that the keyword “integrally” is broad in nature in light of the instant application’s specification; Examiner will give its broadest reasonable interpretation and will assume for the pocket to be “integral” via assembly to allow for the downhole tool to operate and act in a specific manner); 
	an unrecessed portion comprising a shoulder (at least 58) proximate to the recessed portion of the tool collar (as shown in at least figure 4);
	a pressure sleeve (at least 134) covering the recessed portion and the at least one pocket of the tool collar (as shown in at least figure 2 & 4), the pressure sleeve being positioned between the shoulder of the unrecessed portion of the tool collar and the threaded segment of the recessed portion of the tool collar (as shown in at least figure 2 & 4), the pressure sleeve being removable to access the downhole component module within the at least one pocket of the recessed portion of the tool collar (at least abstract and paragraphs [0019, 0022-0036] introduces to hold at least 134 in place between the various downhole tool elements, which indicates that at least 134 has the capability of being removed from the downhole apparatus; furthermore, Examiner notes that since the apparatus comprising the various downhole tool elements is known to be assembled, it would also be known for the assembled downhole tool apparatus to be disassembled, if needs be);
(at least 21) mated to the threaded segment (as shown in at least figure 4) and configured to compress the pressure sleeve against the shoulder of the unrecessed portion of the tool collar (at least paragraphs [0011-0020], introduces “…a protective cover or sleeve 134 may be installed over first and second shell members 44 and 46. Sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21”).
	However, Treviranus appears to be silent in regards to: a spacer ring being positioned between the pressure sleeve and the shoulder of the unrecessed portion of the tool collar.
	The teachings of Logan introduce an analogous electronic downhole tool for purposes of at least sensing, in which a plurality of elements are used therein to hold the various critical elements forming the downhole electronic sub (as shown in at least figures 2-6). Logan discloses: a spacer ring being (comprising at least 60, 73) positioned between the pressure sleeve (at least 32; as shown in at least figures 2 & 4-5) and the shoulder (of at least 34) of the unrecessed portion of the tool collar (at least 30, as shown in at least figures 2 & 4-5).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus to include the teachings of Logan, by modifying the coupling of downhole tool elements comprising at least a pressure sleeve and a shoulder of the unrecessed portion of a tool collar taught by Treviranus to include for a spacer ring positionable therebetween taught by Logan to allow for drilling wells for recovering hydrocarbons (at least paragraph [0002]). Furthermore, doing so, allows for (at least abstract).

In regards to claim 12, Logan further discloses: wherein the torque sleeve comprises an anti-rotation mechanism configured to prevent rotation of the torque sleeve about the recessed portion (at least paragraphs [0070-0072] introduces teeth 62 and teeth 67 are dimensioned to interface to prevent relative rotation of female part 32 and ring 60 when they are engaged with one another).

In regards to claim 14, Logan further discloses: wherein the recessed portion comprises a second threaded connection (at least paragraphs [0032-0036, 0088, 0092] and figures 2 & 4-5 introduces threaded connections of at least 32).

In regards to claim 15, Treviranus further discloses: wherein the recessed portion comprises a second threaded connection (as shown in at least figures 2-4). Logan further discloses: wherein the recessed portion comprises a second threaded connection (at least paragraphs [0032-0036, 0088, 0092] and figures 2 & 4-5 introduces threaded connections of at least 32).
	However, Treviranus in view of Logan appears to be silent in regards to: wherein the threaded segment is tapered.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the claimed invention would perform equally well with disclosed modification.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus in view of Logan to include for the threaded segment to be tapered to allow for withstanding downhole operational environments.

In regards to claim 16, Treviranus further discloses: wherein the threaded component compresses the pressure sleeve against the shoulder of the tool collar (at least paragraphs [0011-0020], introduces the pressure sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21).

In regards to claim 17, Treviranus discloses: A method (as disclosed in at least paragraph [0034-0036]) comprising: 
	providing a tool collar (as shown in at least figures 2-4) comprising: 
	a recessed portion comprising a component segment and a threaded segment (as shown in at least figure 4 comprising at least 49/57 and end proximate to 54, respectively), wherein the recessed portion comprises one or more pockets (radially adjacent to at least 57, as shown in at least figure 4) configured to accept one or more component modules (at least 110, 111, and/or 120 as shown in at least figures 3-4), the one or more pockets being integrally positioned within the component segment of the recessed portion of the tool collar (as shown in at least figure 4; Examiner notes that the keyword “integrally” is broad in nature in light of the instant application’s specification; Examiner notes that the keyword “integrally” is broad in nature in light of the instant application’s specification; Examiner will give its broadest reasonable interpretation and will assume for the pocket to be “integral” via assembly to allow for the downhole tool to operate and act in a specific manner); 
	an unrecessed portion comprising a shoulder (at least 58) proximate to the recessed portion of the tool collar (as shown in at least figure 4); 
	a pressure sleeve (at least 134) covering the recessed portion and the one or more pockets of the tool collar (as shown in at least figure 2 & 4), the pressure sleeve being positioned between the shoulder of the unrecessed portion of the tool collar and the threaded segment of the recessed portion of the tool collar (as shown in at least figure 2 & 4), the pressure sleeve being removable to access the one or more component modules within the one or more pockets of the recessed portion of the tool collar (at least abstract and paragraphs [0019, 0022-0036] introduces to hold at least 134 in place between the various downhole tool elements, which indicates that at least 134 has the capability of being removed from the downhole apparatus; furthermore, Examiner notes that since the apparatus comprising the various downhole tool elements is known to be assembled, it would also be known for the assembled downhole tool apparatus to be disassembled, if needs be); 58070US-623315 (2019-IPM-103224 U1 US) 
	a threaded component (at least 21) mated to the threaded segment (as shown in at least figure 4) and configured to compress the pressure sleeve against the shoulder of the unrecessed portion of the tool collar (at least paragraphs [0011-0020], introduces “…a protective cover or sleeve 134 may be installed over first and second shell members 44 and 46. Sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21”); and 
	sliding the pressure sleeve over the recessed portion of the tool collar (at least paragraphs [0011-0020], introduces “…a protective cover or sleeve 134 may be installed over first and second shell members 44 and 46. Sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21. That is, when first end portion 54 is connected to tubular string 20, sleeve 134 may be compressed between shoulder 58 and tubular 21. Of course, it should be understood, that sleeve 134 may be compressed between a tubular connected to first end portion 54 and a tubular connected to second end portion 55”); 
	mating the threaded component onto the threaded segment of the recessed portion of the tool collar to compress the pressure sleeve against the shoulder of the unrecessed portion of the tool collar (at least paragraphs [0011-0020], introduces “…a protective cover or sleeve 134 may be installed over first and second shell members 44 and 46. Sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21”); 
	installing the one or more component modules (at least 110, 111, and/or 120 as shown in at least figures 3-4) into the one or more pockets on the recessed portion of the tool collar (as shown in at least figure 4).
	However, Treviranus appears to be silent in regards to: one or more spacer rings being positioned between the threaded component and the pressure sleeve, the one or 
	sliding the one or more spacer rings over the recessed portion of the tool collar.
	The teachings of Logan introduce an analogous electronic downhole tool for purposes of at least sensing, in which a plurality of elements are used therein to hold the various critical elements forming the downhole electronic sub (as shown in at least figures 2-6). Logan discloses: one or more spacer rings (comprising at least 60, 73, 81) being positioned between the threaded component (at least 34) and the pressure sleeve (at least 32; as shown in at least figures 2 & 4-5), the one or more spacer rings being compressed toward the pressure sleeve by the threaded component to secure the pressure sleeve along the tool collar (at least paragraphs [0065-0083] introduces the compression of the downhole apparatus elements to one another to allow for securing the elements once assembled and prevent rotation of the sub-elements therebetween); 
	sliding one or more spacer rings (comprising at least 60, 73, 81) over the recessed portion of the tool collar (as shown in at least figures 2 & 4-5; at least paragraph [0070] introduces ring 60 has features that can engage corresponding features on female part 32 when ring 60 is slid toward female part 32).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus to include the teachings of Logan, by modifying the coupling of downhole tool elements comprising at least a threaded component and pressure sleeve taught by Treviranus to include for a spacer ring (at least paragraph [0002]). Furthermore, doing so, allows for adding additional features, such as, but not limited to, a mechanism for locking the rotatable coupling at a desired angle to permit or prevent rotation within the wellbore during downhole operations (at least abstract).

In regards to claim 18, Treviranus further discloses: covering at least a part of the recessed portion of the tool collar with an intermediate sleeve (at least 44) prior to sliding the pressure sleeve over the recessed portion of the tool collar (at least paragraphs [0011-0020], introduces the pressure sleeve 134 may be held in place by a compressive force generated by a connection to tubular 21 in which the intermediate sleeve 44 is placed prior to coupling the pressure sleeve 134).

In regards to claim 19, Treviranus further discloses: wherein the one or more component modules includes at least one of a printed circuit boards (PCB), a sensor, or a power system (at least paragraphs [0001 & 0010-0011] introduces the system 4 may also include a control system 12 that may monitor and/or activate one or more resource exploration and recovery operations; removable modular control assembly 38 supports pre-wired, pre-tested and/or pre-calibrated control module(s) that may be employed to control tools, communicate data to and from first system 4 as well as other functions).

In regards to claim 20, Logan further discloses: wherein the one or more spacer rings is a torque sleeve (comprising at least 60, 73) comprises an anti-rotation mechanism configured to prevent rotation of the torque sleeve about the recessed portion (at least paragraphs [0070-0072] introduces teeth 62 and teeth 67 are dimensioned to interface to prevent relative rotation of female part 32 and ring 60 when they are engaged with one another).

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0145245 A1 (i.e. Treviranus et al.) in view of US Publication 2015/0300098 A1 (i.e. Logan et al.) with the teachings of US Publication 2013/00277114 A1 (i.e. Hook et al.).

In regards to claim 7, Treviranus discloses: component segment (as disclosed in at claim 1 above).
	However, Treviranus in view of Logan appear to be silent in regards to: comprising a set of O-rings positionable on opposite ends of the component segment.
	The teachings of Hook introduces an analogous electronic downhole tool for purposes of at least sensing, in which a plurality of seal elements are used therein to hold the various critical elements forming the downhole electronic sub (as shown in at least figures 1-2). Hook discloses: comprising a set of O-rings positionable on opposite ends of the component segment (at least paragraph [0019] introduces the drill collar 110 includes a slot or groove 112 located at axial ends of the sleeve 130 to receive a sealing member, such as an O-ring, to form a hermetic seal between the sleeve 130 and the drill collar 110 to prevent fluids from contacting the sensor 120).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus in view of Logan to include for Hook, by modifying the component segment taught by Treviranus in view of Logan to include for O-rings positionable on opposite ends thereof taught by Hook to all for protecting downhole tool components avoiding malfunction during wellbore operations (at least paragraph [0001]).

In regards to claim 8, Hook further discloses: wherein the set of O-rings are further positionable between the pressure sleeve and the recessed portion of the downhole tool (as shown in at least figures 1-2).

In regards to claim 13, Treviranus discloses: component segment (as disclosed in at claim 1 above).
	However, Treviranus in view of Logan appear to be silent in regards to: comprising a set of O-rings positionable on opposite ends of the component segment.
	The teachings of Hook introduces an analogous electronic downhole tool for purposes of at least sensing, in which a plurality of seal elements are used therein to hold the various critical elements forming the downhole electronic sub (as shown in at least figures 1-2). Hook discloses: comprising a set of O-rings positionable on opposite ends of the component segment (at least paragraph [0019] introduces the drill collar 110 includes a slot or groove 112 located at axial ends of the sleeve 130 to receive a sealing member, such as an O-ring, to form a hermetic seal between the sleeve 130 and the drill collar 110 to prevent fluids from contacting the sensor 120).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Treviranus in view of Logan to include for Hook, by modifying the component segment taught by Treviranus in view of Logan to include for O-rings positionable on opposite ends thereof taught by Hook to all for protecting downhole tool components avoiding malfunction during wellbore operations (at least paragraph [0001]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676